PER CURIAM.
Bart Collida and Michele Inman ("Appellants") filed a petition in small claims court against Shade Tree Services Company and Ameren Corporation ("Respondents"), raising claims of trespass on realty *572(pursuant to § 537.340) and trespass in the first degree (pursuant to § 569.140). After Respondents received a favorable ruling in small claims court, Appellants applied for Trial De Novo in the Circuit Court of St. Louis County on the same pleadings they filed in small claims court. Shortly before a hearing on Respondents' motion for summary judgment, Appellants also attempted to add claims of common law civil trespass and common law private nuisance by filing motions to amend their pleadings and/or join these claims to their trespass on realty claim. The trial court held a hearing on these motions on July 14, 2017. Appellants' motion to amend pleadings and motion for joinder were both denied. Additionally, finding there was no genuine dispute as to a material fact and that Respondents were entitled to judgment as a matter of law, the court granted Respondents' motion for summary judgment. We agree with the trial court's finding and affirm the judgment.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).